DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Duplicate claims 15 and 16 are objected to because of the following informalities: 
Two instances of claim 15 numbering for separate dependent claim limitations.  The second instance of claim 15 is to be interpreted as claim 19 by Examiner.
Two instances of claim 16 numbering for separate dependent claim limitations.  The second instance of claim 16 is to be interpreted as claim 20 by Examiner.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (Odor Source Localization on a Nano Quad Copter) in view of Martinez (Using Insect Electroantennogram Sensors on Autonomous Robots for Olfactory Searches).

Regarding claim 1, Castro teaches a solid-state gas sensor-based odor-localizing autonomous air vehicle comprising: an airborne robotic platform; a navigation platform coupled to the airborne robotic platform (see Castro, Abstract, figures 1 and 2, section II, regarding Crazyflie 2.0, an open source nano quadcopter drone capable of autonomous navigation); 
Martinez teaches using bio-hybrid sensors on ground-based autonomous robots for olfactory searches (see Martinez, Abstract, figures 1A and 1B, Protocol section, regarding “a protocol for using insect antennae on autonomous robots and present a proof of concept for tracking odor plumes to their source”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Castro and Martinez, because Castro teaches the advantages of using an airborne robotic platform over ground-based robotic platform and Martinez teaches the advantages of using biological sensors in lieu or in addition to solid-state sensors, and therefore, as combined, Castro and Martinez is an improvement because both aerial coverage and sensor-to-maneuver response time  augments the operational efficiency of the desired mission objective to map or track (see Castro, figures 1 and 2, section II, regarding Gas Sensor Platform mounted on Crazyflie airframe, whereby, for example, the gas sensor is a biological sensor); a controller communicatively coupled to the airborne robotic platform, the navigation platform, and the biological sensor (see Castro, figures 1 and 2, section II, regarding microcontroller (µC) of Crazyflie) and which: monitors the biological sensor; in response to the biological sensor detecting the at least one olfactory odor, directs the airborne platform to map an olfactory plume of the at least one olfactory odor using an olfactory-driven search pattern (see Martinez, figures 6A and 6C, regarding trajectory map with odor, plume contour, and “surge-casting search strategy”, an example of an olfactory-driven search pattern).

Regarding claim 2, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the controller directs the airborne platform to three-dimensionally map the olfactory plume (see Castro, figure 8, section V, regarding plume detection, plume tracking, source localization, and flight pattern (3D) map).

Regarding claim 3, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including further comprising a wireless transmitter communicatively coupled to the controller and a management console, wherein the controller transmit the map of the olfactory plume to the management (see Castro, Abstract, regarding “the (Crazyflie) drone acquires data from onboard gas and optic flow sensors and is controlled (wirelessly) by a laptop (management console)”, and capable of transmitting telemetry data, which may, for example, contain information to construct a map of an olfactory plume).

Regarding claim 4, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including further comprising a memory communicatively coupled to the controller, wherein the controller records the map of the olfactory plume in the memory for later retrieval (see Castro, section I, regarding “The odor data stream is expected to be inherently noisy due to the nature of the environment, so localization algorithms must incorporate an estimation of the odor location based on the measured concentration rather than respond to instantaneous readings”, and therefore, must temporarily store information to be processed by the localization engine, such as for example, on-board memory).

Regarding claim 5, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein airborne robotic platform comprises a drone copter having at least one rudder airfoil that passively directs the drone copter in an upwind direction.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that a rudder airfoil applied to a drone copter, similar to a gyroplane, can be used actively to steer an aircraft to a desired heading and passively 

Regarding claim 6, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the navigation platform comprises an optical flow camera (see Castro, figure 2, section II, regarding Optical Flow Sensor).

Regarding claim 7, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the navigation platform comprises an infrared (IR) rangefinder (see Castro, figure 2, section II, regarding ToF Range Sensor).

Regarding claim 8, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the biological sensor comprises a biological sensor that is genetically modified to detect the at least one olfactory odor.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to use genetically modified insects if the desired modification improves up the performance of the biological sensor for its intended purpose, and therefore, motivation for creating and using genetically modified insects is the improve the experimentation results of biological research or for commercial purposes, such as for example, fruit-flies in genetic research, and diamondback moths for pest control.

Regarding claim 9, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the biological sensor comprises a moth antenna (see Martinez, Abstract, section Protocol, sub-section Insects, regarding performing experiments with male moths).

Regarding claim 10, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the olfactory- driven search pattern comprises an upwind orientation search pattern (see Martinez, figure 6A, regarding “surge-casting search strategy”, whereby the motor action during surge moves upwind).

Regarding claim 11, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the olfactory- driven search pattern comprises a cast-and-surge search pattern (see Martinez, figure 6A, regarding “surge-casting search strategy”, an example of an olfactory-driven search pattern).

Regarding claims 12, independent claim 12 is a drone copter identical to the bio-hybrid odor-localizing autonomous air vehicle of independent claim 1 and its dependent claims 2-4 combined, therefore claim 12 is also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-4.

Regarding claims 13-20, independent claim 13 is the identical method performed by the bio-hybrid odor-localizing autonomous air vehicle of independent claim 1, and similarly, dependent claims 14-20 of independent claim 13 are also identical methods corresponding to dependent claims 4, 3, 2, 10-11, and 6-7, respectively, of independent claim 1, therefore claims 13-20 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-4, 6-7, and 10-11.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

February 25, 2022



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661